28 F.3d 1295
307 U.S.App.D.C. 428
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Dwayne A. WASHINGTON, Appellant.
No. 94-3038.
United States Court of Appeals, District of Columbia Circuit.
July 1, 1994.

Before:  WALD, RANDOLPH and ROGERS, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the court's show cause order filed May 31, 1994, appellant's motion to withdraw appeal, and the government's notice of appellant's release, it is


2
ORDERED that the show cause order be discharged.  It is


3
FURTHER ORDERED that appellant's motion to withdraw appeal be granted.


4
The Clerk is directed to issue forthwith to the district court a certified copy of this order in lieu of formal mandate.